                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 17-364-GW                          JS-3

 Defendant           AMANDA MARIE HOBBS                                      Social Security No. 7         1   7   3
 akas:                                                                       (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH    DAY   YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.       02   11    2019

  COUNSEL                                                             Richard Goldman, DFPD
                                                                            (Name of Counsel)

    PLEA             U GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO             NOT
                                                                                                               CONTENDERE         GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          21 U.S.C. § 841(a)(1),(b)(1)(A)(ii) POSSESSION WITH INTENT TO DISTRIBUTE COCAINE as charged in the
          Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of: TIME SERVED.


It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any unpaid
balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of
Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that she is unable to pay
and is not likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Amanda Marie Hobbs, is hereby
committed on Count 1 of the Indictment to the custody of the Bureau of Prisons for a term of TIME SERVED.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 3 years under the following terms
and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
                     Office and General Order 18-10.

         2.          During the period of community supervision, the defendant shall pay the special assessment in accordance
                     with this judgment's orders pertaining to such payment.

         3.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

         4.          The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to
                     one drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to
                     exceed eight tests per month, as directed by the Probation Officer.

         5.          The defendant shall participate in an outpatient substance abuse treatment and counseling program that
                     includes urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer. The defendant

CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 1 of 4
 USA vs.       AMANDA MARIE HOBBS                                                Docket No.:       CR 17-364-GW

                     shall abstain from using alcohol and illicit drugs, and from abusing prescription medications during the period
                     of supervision.

         6.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
                     treatment to the aftercare contractors during the period of community supervision. The defendant shall
                     provide payment and proof of payment as directed by the Probation Officer. If the defendant has no ability
                     to pay, no payment shall be required.

         7.          The defendant shall submit her person, property, house, residence, vehicle, papers, computers [as defined
                     in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data storage devices or media,
                     office, or other areas under the defendant’s control, to a search conducted by a United States Probation
                     Officer or law enforcement officer. Failure to submit to a search may be grounds for revocation. The
                     defendant shall warn any other occupants that the premises may be subject to searches pursuant to this
                     condition. Any search pursuant to this condition will be conducted at a reasonable time and in a reasonable
                     manner upon reasonable suspicion that the defendant has violated a condition of his supervision and that the
                     areas to be searched contain evidence of this violation.

The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance abuse treatment
provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of the Presentence
Report by the treatment provider is prohibited without the consent of the sentencing judge.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




              February 11, 2019
              Date                                                    GEORGE H. WU, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                      Clerk, U.S. District Court



              February 11, 2019                                 By    /s/ Javier Gonzalez
              Filed Date                                              Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                               STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 2 of 4
 USA vs.        AMANDA MARIE HOBBS                                                                        Docket No.:           CR 17-364-GW

 1.    The defendant must not commit another federal, state, or local crime;                        9.    The defendant must not knowingly associate with any persons engaged in criminal activity and
 2.    he defendant must report to the probation office in the federal judicial district of               must not knowingly associate with any person convicted of a felony unless granted permission
       residence within 72 hours of imposition of a sentence of probation or release from                 to do so by the probation officer. This condition will not apply to intimate family members,
       imprisonment, unless otherwise directed by the probation officer;                                  unless the court has completed an individualized review and has determined that the restriction
 3.    The defendant must report to the probation office as instructed by the court or probation          is necessary for protection of the community or rehabilitation;
       officer;                                                                                     10.   The defendant must refrain from excessive use of alcohol and must not purchase, possess, use,
 4.    The defendant must not knowingly leave the judicial district without first receiving the           distribute, or administer any narcotic or other controlled substance, or any paraphernalia
       permission of the court or probation officer;                                                      related to such substances, except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation officer, unless          11.   The defendant must notify the probation officer within 72 hours of being arrested or
       legitimately asserting his or her Fifth Amendment right against self-incrimination as to           questioned by a law enforcement officer;
       new criminal conduct;                                                                        12.   For felony cases, the defendant must not possess a firearm, ammunition, destructive device,
 6.    The defendant must reside at a location approved by the probation officer and must                 or any other dangerous weapon;
       notify the probation officer at least 10 days before any anticipated change or within 72     13.   The defendant must not act or enter into any agreement with a law enforcement agency to act
       hours of an unanticipated change in residence or persons living in defendant’s                     as an informant or source without the permission of the court;
       residence;                                                                                   14.   As directed by the probation officer, the defendant must notify specific persons and
 7.    The defendant must permit the probation officer to contact him or her at any time at               organizations of specific risks posed by the defendant to those persons and organizations and
       home or elsewhere and must permit confiscation of any contraband prohibited by law                 must permit the probation officer to confirm the defendant’s compliance with such requirement
       or the terms of supervision and observed in plain view by the probation officer;                   and to make such notifications;
 8.    The defendant must work at a lawful occupation unless excused by the probation officer       15.   The defendant must follow the instructions of the probation officer to implement the orders
       for schooling, training, or other acceptable reasons and must notify the probation officer         of the court, afford adequate deterrence from criminal conduct, protect the public from further
       at least ten days before any change in employment or within 72 hours of an                         crimes of the defendant; and provide the defendant with needed educational or vocational
       unanticipated change;                                                                              training, medical care, or other correctional treatment in the most effective manner.




               The defendant must also comply with the following special conditions (set forth below).


                              STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

            The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or restitution is paid
 in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and
 delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for offenses completed before April 24,
 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the balance as directed
 by the United States Attorney’s Office. 18 U.S.C. § 3613.

             The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or residence address
 until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

            The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the defendant’s economic
 circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such
 notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or restitution
 under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

            Payments will be applied in the following order:

                          1. Special assessments under 18 U.S.C. § 3013;
                          2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                          States is paid):
                                     Non-federal victims (individual and corporate),
                                     Providers of compensation to non-federal victims,
                                     The United States as victim;
                          3. Fine;
                          4. Community restitution, under 18 U.S.C. § 3663(c); and
                          5. Other penalties and costs.

                       CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

             As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report inquiries;
 (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with supporting documentation
 as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open any line of credit without prior approval
 of the Probation Officer.

           The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds must be
 deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including any business accounts,
 must be disclosed to the Probation Officer upon request.

          The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without approval of the
 Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                                                    Page 3 of 4
 USA vs.     AMANDA MARIE HOBBS                                                  Docket No.:      CR 17-364-GW




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4 of 4
